UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1662


LISA BROOKS CARLSON,

                Debtor - Appellant,

          v.

RUSHMORE LOAN MANAGEMENT SERVICES, LLC,

                Creditor – Appellee,

R. CLINTON STACKHOUSE, JR.,

                Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00693-AWA-DEM)


Submitted:   November 18, 2014              Decided:   November 20, 2014


Before NIEMEYER and MOTZ, Circuit Judges. *


Affirmed by unpublished per curiam opinion.




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
Lisa Brooks Carlson, Appellant Pro Se. Ronald James Guillot,
Jr., SAMUEL I. WHITE, PC, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lisa Carlson appeals from the district court’s order

affirming the bankruptcy court’s order granting relief from the

automatic    stay.      We     have   reviewed     the   record   and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district    court.      See   Carlson    v.    Rushmore     Loan   Mgmt.

Servs., LLC, No. 2:13-cv-00693-AWA-DEM (E.D. Va. June 4, 2014).

We   dispense   with    oral    argument     because     the   facts    and   legal

contentions     are   adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3